 1   McGREGOR W. SCOTT
     United States Attorney
 2   CAMERON L. DESMOND
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11 UNITED STATES OF AMERICA,                               2:17-CR-00226-MCE
12                  Plaintiff,
                                                           ORDER
13           v.
14 ALEX DEAN PETERSON,
15                  Defendant.
16
17           Good cause having been shown, the Government is granted leave to seal Plaintiff’s Notice of

18 Motion and Motion and Application for Preliminary Order of Forfeiture (ECF Doc. 37) filed February

19 27, 2019, and to file its Request to Seal ECF Document Number 37 and Order under seal.
20           IT IS SO ORDERED.

21 Dated: March 4, 2019
22
23
24
25
26
27
28                                                     1
     Order
29
30
